Title: [Diary entry: 15 July 1769]
From: Washington, George
To: 

15. Finishd at Do. by Breakfast time and went from hence to Doeg run Plantation & Cut the small field in this side the Run before Dinner. Note—from the Remarks and observations made this year in Harvesting my Wheat, it appeard evident that 10 and sometimes 9 Cradlers (according as the Wheat was thick or thin) were full suff. to keep the rest of my hands employd—and it likewise appeard that it was evidently to my advantage to employ my own hands to Cradle the Wheat rather than to hire white men to do it—and to get Rakers and binders if it be necessary to hire any at all, as these may be got for 2 shillg. or half a Crown a day whereas the Wages of the White Cradlers are exorbitantly high—but if Wheat of different kinds are sowed so as to prevent the Harvest coming on at once it is my opinion that hirelings of all kinds may be dispensed with. Two Rakers in the generality of the Wheat is sufficient to Rake & bind after a Cradle—and the rest of the hands can manage (after the Water Carriers & Cooks are taken out) to get the Wheat into convent. places & attend the Stackers. Two, and sometimes three Stackers will Stack as fast as it is cut & I am of opinion that two brisk hands is sufft. for this purpose. From experience it has been found advantageous, to put the Cradlers and their attendants into at least 3 Gangs. The Stops & delays by this means are not so frequent & the Work much better attended to as every Mans Work is distinguishable and the whole Cradles not always stopping for every little disorder that happens to each respective one as is the case when they cut altogether.